DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As an initial matter, the Office notes the disclosure uses the same reference numeral (i.e., “12”) to describe a “proximal cap interface” and “distal cap interface,” and the disclosure does not describe a “proximal receptacle body,” a “distal receptacle body,” and/or an “open end.”  Further, in consideration of newly-added claim language in which the “base motorized joint [is] inserted in the proximal receptacle body” and the “second motorized joint [is] inserted in the distal receptacle body,” the Office finds it difficult to claim-map elements of Claim 1 to the FIGURES of the disclosure.  To the extent Applicant might disagree with the rejection below, the Office recommends Applicant to clarify how the claims read on the disclosure through annotated figures.
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,013,750 to Kazmi, which discloses:
Claim 11: A modular robot arm (FIG. 19) comprising:
a base 17C securable to a support 24, the base having a base motorized joint 26;
an effector interface end (portions of the robot above 17A); and
at least one link 17A, 22, 23, 17B connecting the effector interface end to the base 17C, the at least one link 17A, 22, 23, 17B including[:]
a proximal cap interface 17B (see FIG. 15(a)) at a proximal end, the proximal cap interface 17B having a proximal receptacle body with an open end 19a (the term “proximal receptacle body with an open end” is not understood to be very limiting; this term may be reasonable understood to be, e.g., an end that is available to be connected to the base motorized joint), the proximal cap interface 17B connected to the base motorized joint 26 by the base motorized joint 26 inserted in the proximal receptacle body via the open end 19a thereof (see FIGS. 15(A) and 15(B)),
a distal cap interface 17A at an opposite distal end, the distal cap interface 17A having a distal receptacle body with an open end, the distal cap interface 17A connected to a second motorized joint (any of the joints above 17A) by the second motorized joint inserted in the distal receptacle body via the open end thereof, and
struts 22, 23 connecting the proximal cap interface 17B to the distal cap interface 17A,
wherein the proximal cap interface 17B and/or the distal cap interface 17A defines a first set of connectors 26b1 and a second set of connectors 18a5, the struts 22, 23 selectively connected to the proximal cap interface 17B and/or the distal cap interface 17A along a selective one of a first orientation via the first set of connectors and a second orientation different than the first orientation via the second set of connectors (the Office notes that the struts are capable of being connected to the various cap interfaces in different orientations by virtue of the holes 22a, 22b shown in FIG. 13(A); the Office further notes that the 35 U.S.C. 101 limits Claim 1 to a single apparatus.  Elements recited in Claim 1 might, for the sake of argument, be configured to be arranged in different ways; however, Claim 1 cannot be understood to extend to an apparatus in which connectors are used to connect elements in two different orientations simultaneously).
Claim 12: The modular robot arm of claim 11, wherein the struts are releasably attached to the proximal cap interface 17B and/or the distal cap interface 17A.
Claim 13: The modular robot arm of claim 11, wherein both the proximal cap interface 17B and the distal cap interface 17A define the first set of connectors and the second set of connectors.
Claim 14: The modular robot arm of claim 11, wherein the first orientation is parallel to an axis of rotation of a corresponding one of the base motorized joint and the second motorized joint and the second orientation is perpendicular to the axis of rotation (refer to the characterization described above in the rejection of Claim 11).
Claim 15: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are distributed circumferentially around a first axis and the connectors of the second set of connectors are distributed about a second axis non-parallel to the first axis (see, e.g., FIG. 14A).
Claim 16: The modular robot arm of claim 15, wherein a number of the connectors of the first set of connectors corresponds to a number of the connectors of the second set of connectors, each of first distances between the first axis and the connectors of the first set of connectors equals an associated one of second distances between the second axis and the connectors of the second set of connectors.
Claim 17: The modular robot arm of claim 16, wherein the first distances extend from the first axis to first contact surfaces of the first connectors and wherein the second distances extend from the second axis to second contact surfaces of the second connectors.
Claim 18: The modular robot arm of claim 17, wherein each of the first contact surfaces is oriented in a respective one of first directions and each of the second contact surfaces is oriented in a respective one of second directions, the first directions and the second directions being radial relative to the first axis and the second axis.
Claim 19: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are slots defined in an outer face of the first cap interface, the connectors of the second set of connectors being slots defined in an outer face of the second cap interface.
Claim 20: The modular robot arm of claim 11, wherein the connectors are female tubular members.

Response to Arguments
Applicant's arguments filed on 05/10/2022 have been fully considered but they are not persuasive.
Applicant merely argued that “Claims 11-20 comply with the requirements of 35 U.S.C. 102(a)(1) over Kazmi.  The Office respectfully disagrees and submits that the rejections under 35 U.S.C. 102(a)(1) are appropriate.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658